Name: 89/653/EEC: Commission Decision of 26 October 1989 establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, a Community programme of tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system
 Type: Decision_ENTSCHEID
 Subject Matter: international affairs;  information technology and data processing;  economic analysis;  European construction;  agricultural structures and production;  farming systems
 Date Published: 1989-12-30

 Avis juridique important|31989D065389/653/EEC: Commission Decision of 26 October 1989 establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, a Community programme of tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system Official Journal L 391 , 30/12/1989 P. 0044 - 0188 Finnish special edition: Chapter 3 Volume 31 P. 0070 Swedish special edition: Chapter 3 Volume 31 P. 0070 COMMISSION DECISIONof 26 October 1989establishing, for the surveys on the structure of agricultural holdings between 1988 and 1997, a Community programme of tables to be stored in the Tabular Data Bank (BDT) of the Eurofarm system(89/653/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (1), as amended by Regulation (EEC) N ° 807/89 (2), and in particular point 2 of Annex II thereto; Whereas, in accordance with the second indent of point 2 of Annex II to Regulation (EEC) N ° 571/88, the Tabular Data Bank (BDT) will contain the survey results in the form of statistical tables, and whereas the content of the BDT will be decided in accordance with the procedure laid down in Article 15 of the said Regulation; Whereas this programme of tables must take account of point 13 of Annex II to Regulation (EEC) N ° 571/88, which states that the tables contained in the BDT must not allow direct or indirect identification of holdings; Whereas the tables for the various levels of aggregation must be designed in a way which takes into account the statistical reliability of the survey results; Whereas continuity between the tabular results of the surveys provided for in Regulation (EEC) N ° 571/88 and previous surveys of this type must be guaranteed as far as possible, in order to facilitate analysis over time on the basis of long time series; Whereas it is necessary to draw up without delay a Community programme of tables for the BDT so that the Statistical Office of the European Communities can develop the Eurofarm system within the time limits laid down; Whereas this programme, following a detailed study of the results of the surveys and in accordance with the development of the common agricultural policy and the statistical requirements of the principal information users, must be supplemented progressively by additional tables forming an integral part of the Community programme of tables for the BDT referred to in point 2 of Annex II to Regulation (EEC) N ° 571/88, these tables also to be drawn up according to the procedure laid down in point 2 of Annex II to the said Regulation; Whereas the measures provided for in this Decision reflect the opinion of the Standing Committee for Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1The Community programme of tables for the Tabular Data Bank (BDT of the Eurofarm system, as provided for by Annex II to Council Regulation (EEC) N ° 571/88 shall be as set out in the Annex hereto. Article 21. The statistical information stored in the Tabular Data Bank (BDT) shall not be made available to users before the Statistical Office of the European Communities, in conjunction with the Member States, has established that it complies with the criteria and rules governing statistical confidentiality and reliability to be established jointly with the Member States. 2. For this purpose, the tables mentioned in Article 1 and the ad hoc tables defined in point 15 of Annex II to Regulation (EEC) N ° 571/88 shall be stored initially in a special field of the Tabular Data Bank (BDT), access to which is restricted to the Statistical Office of the European Communities and the statistical services of the Member States for the tables concerning their own countries. Article 3This Decision is addressed to the Member States. Done at Brussels, 26 October 1989. For the CommissionHenning CHRISTOPHERSENVice-President(1) OJ N ° L 56, 2. 3. 1988, p. 1. (2) OJ N ° L 86, 31. 3. 1989, p. 1. ANNEX TABULAR DATA BANK (BDT)COMMUNITY PROGRAMME OF TABLES INTENDED FOR THE BDTA. List of tables (table codes) to be established on the different regional levelsA.1. Basic survey (as in Article 2 of Council Regulation (EEC) N ° 571/88)>TABLE>Total holdingsHoldings in less-favoured areasHoldings in mountain areasNA (1)RE (2)CI (3)NARECINARECI-A.2. Sample surveys (as in paragraph 2 of Article 2 of Council Regulation (EEC) N ° 571/88) >TABLE POSITION> - B. Presentation of the tablesTABLE 1.1Main results by AA (ha), geographic location, size (in ESU), legal personality and management of the holdings >TABLE>TABLE R.1.1Main results by AA (ha), geographic location, size (in ESU), legal personality and management of the holdings>TABLE> - TABLE 1.2Main results by AA (ha), type of tenure and fragmentation of the holding >TABLE>TABLE R.1.2Main results by AA (ha) type of tenure and fragmentation of the holding>TABLE> - TABLE 1.3Main results by AA and land use >TABLE>TABLE R.1.3Main results by AA and land use>TABLE> - TABLE 1.4Main results by AA (ha) and livestock >TABLE>TABLE R.1.4Main results by AA (ha) and livestock>TABLE> - TABLE 1.5Main results by economic size (ESU) and the machinery for agriculture >TABLE>TABLE R.1.5Main results by economic size (ESU) and the machinery for agriculture>TABLE> - TABLE 1.6Main results by AA (ha) and farm labour force >TABLE>TABLE R.1.6Main results by AA (ha) and farm labour force>TABLE POSITION> - TABLE 2Holdings and area of woodland, broken down by total area and by woodland (H/02)>TABLE> - TABLE R.2Holdings and area of woodland, broken down by total area and by woodland (H/02)>TABLE> - TABLE 3Holdings and area of woodland, broken down by agricultural area and by woodland (H/02)>TABLE> - TABLE R.3Holdings and area of woodland, broken down by agricultural area and by woodland (H/02)>TABLE> - TABLE 4.1Holdings broken down by AA and by area under cereals (D/01 to D/08)>TABLE> - TABLE R.4.1Holdings broken down by AA and by area under cereals (D/01 to D/08)>TABLE> - TABLE 4.1.1Holdings and areas broken down by AA and by area under common wheat (D/01)> TABLE POSITION> - TABLE R.4.1.1Holdings and areas broken down by AA and by area under common wheat (D/01)>TABLE> - TABLE 4.2Holdings and areas broken down by AA and by area under grain maize (D/06)>TABLE> - TABLE R.4.2Holdings and areas broken down by AA and by area under grain maize (D/06)>TABLE> - TABLE 4.3Holdings and areas broken down by AA and by area under potatoes (D/10)>TABLE> - TABLE R.4.3Holdings and areas broken down by AA and by area under potatoes (D/10)>TABLE> - TABLE 4.4Holdings and areas broken down by AA and by area under sugar-beet (D/11)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.4.4Holdings and areas broken down by AA and by area under sugar-beet (D/11)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 4.5Holdings and areas broken down by AA and by area under permanent pasture and meadow (F)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.4.5Holdings and areas broken down by AA and by area under permanent pasture and meadow (F)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 4.6Holdings and areas broken down by AA and by area under fruit and berry plantations (G/01)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.4.6Holdings and areas broken down by AA and by area under fruit and berry plantations (G/01)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 4.7Holdings and areas broken down by AA and by area under vineyards (total) (G/04)>TABLE> - TABLE R.4.7Holdings and areas broken down by AA and by area under vineyards (total) (G/04)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 4.7.1Holdings and areas broken down by AA and by area under vineyards normally producing quality wine (G/04/a)>TABLE> - TABLE R.4.7.1Holdings and areas broken down by AA and by area under vineyards normally producing quality wine (G/04/a)> TABLE POSITION> . 12. 89Official Journal of the European Communities - TABLE 4.8Holdings and areas broken down by AA and by vineyards normally producing other wines (G/04/b)>TABLE POSITION> - TABLE R.4.8Holdings and areas broken down by AA and by vineyards normally producing other wines (G/04/b)>TABLE> - TABLE 4.9Holdings and areas broken down by AA and by area of fresh vegetables, melons and strawberries under glass>TABLE> - TABLE R.4.9Holdings and areas broken down by AA and by area of fresh vegetables, melons and strawberries under glass (D/15)>TABLE> - TABLE 4.9.1Holdings and areas broken down by AA and by area of fresh vegetables, melons and strawberries outdoor or under low protective cover (D/14)>TABLE> - TABLE R.4.9.1Holdings and areas broken down by AA and by area of fresh vegetables, melons and strawberries outdoor or under low protective cover (D/14)> TABLE POSITION> - TABLE 4.10Holdings and areas broken down by AA and by area of crops under glass (D/15, D/17 and G/07)>TABLE> - TABLE R.4.10Holdings and areas broken down by AA and by area of crops under glass (D/15, D/17 and G/07)>TABLE> - TABLE 4.11Holdings and areas broken down by AA and by area under industrial plants (D/13)>TABLE POSITION> - TABLE R.4.11Holdings and areas broken down by AA and by area under industrial plants (D/13)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 4.12Holdings and areas broken down by AA and by area under citrus plantations (G/02)> TABLE POSITION> . 12. 89Official Journal of the European Communities - TABLE R.4.12Holdings and areas broken down by AA and by area under citrus plantations (G/02)>TABLE POSITION> . 12. 89Official Journal of the European Communities - TABLE 4.13Holdings and areas broken down by AA and by area under olive plantations (G/03)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.4.13Holdings and areas broken down by AA and by area under olive plantations (G/03)>TABLE> - TABLE 4.14Holdings and areas broken down by AA and by area of land subject to the set-aside incentive scheme for arable land (I/06), in terms of Council Regulation (EEC) N ° 1094/88 (1)>TABLE> - TABLE R.4.14Holdings and areas broken down by AA and by area of land subject to the set-aside incentive scheme for arable land, in terms of Council Regulation (EEC) N ° 1094/88>TABLE> - . 12. 89Official Journal of the European CommunitiesTABLE 5.0Holdings and livestock (in LSU) broken down by AA and herd (in LSU) (J/01 to J/17)>TABLE> - . 12. 89Official Journal of the European CommunitiesTABLE R.5.0Holdings and livestock (in LSU) broken down by AA and herd (in LSU) (J/01 to J/17)>TABLE> - TABLE 5.1Holdings and livestock (in heads) broken down by AA and number of cattle (J/02 to J/08)>TABLE> - TABLE R.5.1Holdings and number of cattle, broken down by AA and the number of cattle CJ/02 - J/08)>TABLE>119 . 12. 89Official Journal of the European Communities - TABLE 5.2Holdings and number of dairy cows, broken down by AA and number of dairy cows (J/07)> TABLE POSITION> . 12. 89Official Journal of the European Communities - TABLE R.5.2Holdings and number of dairy cows, broken down by AA and number of dairy cows (J/07)>TABLE POSITION> . 12. 89Official Journal of the European Communities - TABLE 5.3Holdings and number of other cows, broken down by AA and number of other cows (J/08)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.5.3Holdings and number of other cows, broken down by AA and number of other cows (J/08)>TABLE> . 12. 89Official Journal of the European Communities - TABLE 5.4Holdings and number of sheep, broken down by AA and number of sheep (J/09)>TABLE> - TABLE R.5.4Holdings and number of sheep, broken down by AA and number of sheep (J/09)>TABLE> - TABLE N.5.5Holdings and number of pigs, broken down by AA and number of pigs (J/11 to J/13)>TABLE> - TABLE 5.5Holdings and number of pigs, broken down by AA and number of pigs (J/11 to J/13)>TABLE POSITION> - . 12. 89Official Journal of the European CommunitiesTABLE N.5.6Holdings and number of breedings sows, broken down by AA and number of breedings sows (J/12)>TABLE> - TABLE 5.6Holdings and number of breedings sows, broken down by AA and number of breedings sows (J/12)>TABLE> - TABLE N.5.7Holdings and number of table fowls, broken down by AA and number of table fowl (J/14)>TABLE> - TABLE 5.7Holdings and number of table fowls, broken down by AA and number of table fowl (J/14)>TABLE> - TABLE N.5.8Holdings and number of laying hens, broken down by AA and number of laying hens (J/15)> TABLE POSITION> - TABLE 5.8Holdings and number of laying hens, broken down by AA and number of laying hens (J/15)>TABLE> - TABLE 5.11Holdings and number of goats, broken down by AA and number of goats (J/10)>TABLE> . 12. 89Official Journal of the European Communities - TABLE R.5.11Holdings and number of goats, broken down by AA and number of goats (J/09)>TABLE>TABLE 7.2Selected items by work time of holder (who is also manager) >TABLE>TABLE 7.3Selected items by work time of holders (who is also manager) and AA >TABLE> - TABLE 7.4Holdings and utilized agricultural area by percentage of AA owner-farmed, work time and age of holder (who is also manager) >TABLE>TABLE 7.5Non-family regular workers (L/04/a and L/04/b) by work time and age >TABLE>TABLE 7.6Male non-family regular workers (L/04/a) by work time and age >TABLE>TABLE 7.7Holdings with 'dual active' (1) family workers>TABLE> TABLE 7.8Holdings with 'dual active' (1) family workers by farm labour force and 'dual active' family workers >TABLE>TABLE 7.9Selected items by holder's (where holder is also manager) time worked on holding and other gainful activity>TABLE>TABLE 7.10Selected items by spouse's time worked on holding and other gainful activity>TABLE> TABLE N.7.11.1Farm labour force, excluding non-family non-regular workers, by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.2Family farm labour force, by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.3Holders who are a natural person, by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.4Holding managers by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.5Spouses of the holders, by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.6Other members of the holder's family, by working time in percent of 1 AWU (1)>TABLE>TABLE N.7.11.7Non-family agricultural labour employed on a regular basis, by working time in percent of 1 AWU (1)>TABLE>TABLE 8Holdings and agricultural area in use (AA) by type of farming and by size of holding (standard gross margin) (1)8.1. ii(i) All holdingsi(ii) AA of all holdings(iii) Standard gross margin of all holdings (ESU) (2)8.2. ii(i) Holdings with at least 1,0 AWUi(ii) AA of holdings with at least 1,0 AWU(iii) Standard gross margin of holdings with at least 1,0 AWU (ESU)>TABLE> - TABLES 9.00.1Main results by economic size (ESU), geographic location, size (in AA), legal personality and management of the holdings9.01.1. Principal type 11: (specialist cereals)9.02.1. Principal type 12: (general field cropping)9.03.1. Principal type 20: (specialist horticulture)9.04.1. Principal type 31: (specialist vineyards)9.05.1. Principal type 32: (specialist fruit and citrus fruit)9.06.1. Principal type 33: (specialist olives)9.07.1. Principal type 34: (various permanent crops combined)9.08.1. Principal type 41: (specialist dairy farming)9.09.1. Principal type 42: (specialist cattle - rearing and fattening)9.10.1. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.1. Principal type 44: (sheep, goats and other grazing livestock)9.12.1. Principal type 50: (specialist granivores)9.13.1. Principal type 60: (mixed cropping)9.14.1. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.1. Principal type 72: (mixed livestock, mainly granivores)9.16.1. Principal type 81: (field crops - grazing livestock combined)9.17.1. Principal type 82: (various crops and livestock combined)9.18.1. All types >TABLE>TABLE R.9.18.1Main results by economic size (ESU), geographic location, size (in AA), legal personality and management of the holdings>TABLE> - TABLES 9.00.2Main results by economic size (ESU) type of tenure and fragmentation of the holding9.01.2. Principal type 11: (specialist cereals)9.02.2. Principal type 12: (general field cropping)9.03.2. Principal type 20: (specialist horticulture)9.04.2. Principal type 31: (specialist vineyards)9.05.2. Principal type 32: (specialist fruit and citrus fruit)9.06.2. Principal type 33: (specialist olives)9.07.2. Principal type 34: (various permanent crops combined)9.08.2. Principal type 41: (specialist dairy farming)9.09.2. Principal type 42: (specialist cattle - rearing and fattening)9.10.2. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.2. Principal type 44: (sheep, goats and other grazing livestock)9.12.2. Principal type 50: (specialist granivores)9.13.2. Principal type 60: (mixed cropping)9.14.2. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.2. Principal type 72: (mixed livestock, mainly granivores)9.16.2. Principal type 81: (field crops - grazing livestock combined)9.17.2. Principal type 82: (various crops and livestock combined)9.18.2. All types >TABLE>TABLES R.9.18.2Main results by economic size (ESU) type of tenure and fragmentation of the holding> TABLE POSITION> - TABLES 9.00.3Main results by economic size (ESU) and land use9.01.3. Principal type 11: (specialist cereals)9.02.3. Principal type 12: (general field cropping)9.03.3. Principal type 20: (specialist horticulture)9.04.3. Principal type 31: (specialist vineyards)9.05.3. Principal type 32: (specialist fruit and citrus fruit)9.06.3. Principal type 33: (specialist olives)9.07.3. Principal type 34: (various permanent crops combined)9.08.3. Principal type 41: (specialist dairy farming)9.09.3. Principal type 42: (specialist cattle - rearing and fattening)9.10.3. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.3. Principal type 44: (sheep, goats and other grazing livestock)9.12.3. Principal type 50: (specialist granivores)9.13.3. Principal type 60: (mixed cropping)9.14.3. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.3. Principal type 72: (mixed livestock, mainly granivores)9.16.3. Principal type 81: (field crops - grazing livestock combined)9.17.3. Principal type 82: (various crops and livestock combined)9.18.3. All types >TABLE>TABLE R.9.18.3Main results by economic size (ESU) and land use>TABLE> - TABLES 9.00.4Main results by economic size (ESU) and livestock9.01.4. Principal type 11: (specialist cereals)9.02.4. Principal type 12: (general field cropping)9.03.4. Principal type 20: (specialist horticulture)9.04.4. Principal type 31: (specialist vineyards)9.05.4. Principal type 32: (specialist fruit and citrus fruit)9.06.4. Principal type 33: (specialist olives)9.07.4. Principal type 34: (various permanent crops combined)9.08.4. Principal type 41: (specialist dairy farming)9.09.4. Principal type 42: (specialist cattle - rearing and fattening)9.10.4. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.4. Principal type 44: (sheep, goats and other grazing livestock)9.12.4. Principal type 50: (specialist granivores)9.13.4. Principal type 60: (mixed cropping)9.14.4. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.4. Principal type 72: (mixed livestock, mainly granivores)9.16.4. Principal type 81: (field crops - grazing livestock combined)9.17.4. Principal type 82: (various crops and livestock combined)9.18.4. All types >TABLE>TABLES R.9.18.4Main results by economic size (ESU) and livestock>TABLE> - TABLES 9.00.5Main results by economic size (ESU) and the machinery for agriculture9.01.5. Principal type 11: (specialist cereals)9.02.5. Principal type 12: (general field cropping)9.03.5. Principal type 20: (specialist horticulture)9.04.5. Principal type 31: (specialist vineyards)9.05.5. Principal type 32: (specialist fruit and citrus fruit)9.06.5. Principal type 33: (specialist olives)9.07.5. Principal type 34: (various permanent crops combined)9.08.5. Principal type 41: (specialist dairy farming)9.09.5. Principal type 42: (specialist cattle - rearing and fattening)9.10.5. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.5. Principal type 44: (sheep, goats and other grazing livestock)9.12.5. Principal type 50: (specialist granivores)9.13.5. Principal type 60: (mixed cropping)9.14.5. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.5. Principal type 72: (mixed livestock, mainly granivores)9.16.5. Principal type 81: (field crops - grazing livestock combined)9.17.5. Principal type 82: (various crops and livestock combined)9.18.5. All types >TABLE>TABLE R.9.18.5Main results by economic size (ESU) and the machinery for agriculture>TABLE> - TABLES 9.00.6Main results by principal types of farming, economic size (ESU) and farm labour force9.01.6. Principal type 11: (specialist cereals)9.02.6. Principal type 12: (general field cropping)9.03.6. Principal type 20: (specialist horticulture)9.04.6. Principal type 31: (specialist vineyards)9.05.6. Principal type 32: (specialist fruit and citrus fruit)9.06.6. Principal type 33: (specialist olives)9.07.6. Principal type 34: (various permanent crops combined)9.08.6. Principal type 41: (specialist dairy farming)9.09.6. Principal type 42: (specialist cattle - rearing and fattening)9.10.6. Principal type 43: (cattle - dairy farming, rearing and fattening combined)9.11.6. Principal type 44: (sheep, goats and other grazing livestock)9.12.6. Principal type 50: (specialist granivores)9.13.6. Principal type 60: (mixed cropping)9.14.6. Principal type 71: (mixed livestock, mainly grazing livestock)9.15.6. Principal type 72: (mixed livestock, mainly granivores)9.16.6. Principal type 81: (field crops - grazing livestock combined)9.17.6. Principal type 82: (various crops and livestock combined)9.18.6. All types >TABLE>TABLE R.9.18.6Main results by principal types of farming, economic size (ESU) and farm labour force>TABLE>TABLE 10Holdings by size of holding (standard gross margin) and by selected crop and livestock items and by share of those items in the total standard gross margin of the holdingN.10.1. . holdings with SGM > 0 - < 8 ESU (1)N.10.1.1. holdings with SGM > 0 - < 2 ESUN.10.1.2. holdings with SGM 2 - < 4 ESUN.10.1.3. holdings with SGM 4 - < 6 ESUN.10.1.4.holdings with SGM 6 - < 8 ESUN.10.2. holdings with SGM 8 - < 16 ESUN.10.2.1. holdings with SGM 8 - < 12 ESUN.10.2.2. holdings with SGM 12 - < 16 ESUN.10.3. holdings with SGM 16 - < 40 ESUN.10.4. holdings with SGM >=40 ESUN.10.4.1. holdings with SGM 40 - < 100 ESUN.10.4.2. holdings with SGM >=100 ESU>TABLE>TABLE 11Holdings by size of holding (SGM) and by holder's (where holder is also manager) time worked on holding and other gainful activity>TABLE POSITION> - TABLE 12Holdings by size of holding (SGM) and by spouse's time worked on holding and other gainful activity>TABLE>